               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

ARMAN GALSTYAN,                     )
        Petitioner,                 )
                                    )
v.                                  )          No. 3:19-cv-1091-N (BT)
                                    )
JIMMY JOHNSON, Warden,              )
Prairieland Detention Center, et al.,)
            Respondents.            )

                                    ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 25th day of October, 2019.



                               _________________________________
                               DAVID C. GODBEY
                               UNITED STATES DISTRICT JUDGE
